Citation Nr: 1041379	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-14 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to November 
2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In March 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

In April 2009, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.

The accredited representative's October 2010 informal hearing 
presentation requests the Board delay issuing a final decision to 
give the representative an opportunity to submit photographs that 
were shown at the March 2009 Board hearing and the June 2009 VA 
examination.  Given the fully favorable disposition of this 
claim, however, the Board finds that such delay is not necessary.


FINDING OF FACT

The competent and probative evidence of record reflects that the 
Veteran has pseudofolliculitis barbae that is etiologically 
related to his military service. 


CONCLUSION OF LAW

The Veteran has pseudofolliculitis barbae that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

In light of the favorable decision as it relates to the issue of 
entitlement to service connection for pseudofolliculitis barbae, 
any error by VA in complying with the requirements of VCAA as to 
this issue is moot.

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
pseudofolliculitis barbae, which he essentially contends 
originated during his military service

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case at hand, the competent and probative evidence of 
record establishes that the Veteran has an in-service diagnosis 
of pseudofolliculitis barbae, a current diagnosis of 
pseudofolliculitis barbae, and that there is a continuity of 
symptomatology between the in-service symptomatology and the 
current disability.

With respect to an in-service disability, the Board notes that 
the Veteran's service treatment records do not reflect that he 
was ever diagnosed with or treated for pseudofolliculitis barbae 
during service.

The Board does find, however, that the Veteran has presented 
competent lay testimony of an in-service skin disability.  
Specifically, the Veteran testified at his March 2009 Board 
hearing that his face was "virtually flawless, no blemishes or 
shaving [cuts] or anything on my face, " and that he did some 
modeling and acting before service.  During service, he 
testified, "you can see some darkening and ... see the bumps and 
the discoloration due to shaving."  As he was giving this 
testimony, the Veteran showed the undersigned Veterans Law Judge 
photographs from before and following his entry into service.  
These photographs corroborated the Veteran's testimony.

The Board recognizes that a lay person, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and 'may provide sufficient support 
for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  

In the case at hand, the Board finds that the Veteran is 
competent to report that he did not have skin problems on his 
face prior to his entry into service but that he did experience 
such symptoms during service.  Thus, while the Veteran does not 
possess the medical expertise to diagnose a specific skin 
disability, such as pseudofolliculitis barbae, he is competent to 
describe his in-service symptomatology.  

The competency of an individual to testify, however, must be 
distinguished from the credibility of the testimony.  In the case 
at hand, the Board also finds that the Veteran's statements are 
credible for purposes of establishing symptoms of a disability in 
service.  The Board further notes that, even though the Veteran 
did not complain of a skin disability on the face during service, 
he did report it less than one year following his separation from 
service.  The Board thus finds that there is credible and 
probative lay evidence of in-service incurrence of a facial skin 
disability and continuity of symptomatology to the present.

The Board remanded the Veteran's claim in April 2009 in order to 
obtain a medical opinion diagnosing a current skin disability and 
determining whether any such disability is at least as likely as 
not related to service.
 
The June 2009 VA examination report diagnoses pseudofolliculitis 
barbae.  It notes that the Veteran reported his symptoms started 
in the military and that he had to shave closely every day 
against the grain.  He also reported he was in environments in 
which it was hard to keep his face clean.  He reported using 
over-the-counter skin cleansing products that were losing their 
effectiveness.  For the past several months, he had been using a 
prescription topical medication for treatment three times per 
week.  

On examination, there were scattered papules and pustules at the 
ostium of hair follicles throughout the beard region.  There was 
discoloration of the region, primarily due to dark colors of the 
papules.  The condition was noted to be similar to close-up 
photographs that were previously submitted.  There was no 
scarring noted and the condition was noted to not be disfiguring.  
There were no symptoms in the mustache or other areas of the 
body.  The Veteran reported that he had been modeling and acting 
prior to service and, since his separation from service, he has 
had trouble securing these types of employment because of his 
face.  

The examiner diagnosed pseudofolliculitis barbae and opined that 
it is less likely than not that this disability had its onset 
while the Veteran was in the military.  The examiner's rationale 
was that the Veteran's service treatment records contained no 
records of medical visits for pseudofolliculitis barbae in 
service, and there was no mention of a rash or bumps on the face 
in service.  The examiner described the photographs that were 
shown at the Veteran's March 2009 Board hearing, noting that 
"the veteran shows pictures of himself prior to service without 
lesions and in uniform with lesions."  The examiner noted that, 
"If the [Veterans Benefits Administration] can verify the 
authenticity and timing of the photos which veteran has in his 
possession, there could be reconsideration of this opinion."

As noted above, the undersigned Veterans Law Judge had the 
opportunity to personally examine these photographs during the 
March 2009 hearing.  The Board finds that these photographs were 
of the Veteran and did not appear to have been altered.  The 
Board also finds that the photograph showing the Veteran without 
a skin condition appears to have been taken prior to the 
Veteran's entrance into service, while the photograph showing 
skin lesions was clearly taken during service.  

The Board thus finds that the competent evidence of record, 
including the Veteran's lay testimony and the June 2009 VA 
examination report, establishes that the Veteran had 
pseudofolliculitis barbae in service and has a current diagnosis 
of pseudofolliculitis barbae.  Furthermore, even considering the 
caveat that was offered by the June 2009 VA examiner, the Board 
finds that there is a continuity of pseudofolliculitis barbae 
symptomatology from the Veteran's military service to the 
present.

In short, the Board finds that the Veteran's pseudofolliculitis 
barbae is at least as likely as not related to his military 
service.  Therefore, the Board finds that service connection for 
pseudofolliculitis barbae is warranted, and the benefit sought on 
appeal is granted.




ORDER

Entitlement to service connection for pseudofolliculitis barbae 
is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


